UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DISTRICT 28, UNITED MINE WORKERS
OF AMERICA; LOCAL UNION 1640;
JERRY E. DEEL,
Plaintiffs-Appellants,
                                                                  No. 96-1430
v.

CONSOLIDATION COAL COMPANY;
ISLAND CREEK COAL COMPANY,
Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
Samuel G. Wilson, District Judge.
(CA-95-108-A)

Argued: January 30, 1997

Decided: March 11, 1997

Before LUTTIG and WILLIAMS, Circuit Judges, and CLARKE,
Senior United States District Judge for the Eastern District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Daniel H. Sachs, UNITED MINE WORKERS OF
AMERICA, Castlewood, Virginia, for Appellants. Mary Lynn Tate,
TATE, LOWE & ROWLETT, P.C., Abingdon, Virginia, for Appel-
lees. ON BRIEF: Fredrick A. Rowlett, TATE, LOWE & ROW-
LETT, P.C., Abingdon, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jerry Deel was fired from his employment with Island Creek Coal
Company ("Island Creek") after he tested positive for use of prescrip-
tion drugs. Pursuant to the collective bargaining agreement between
the United Mine Workers ("UMWA") and Island Creek, the parties'
dispute proceeded to arbitration. Arbitrator Thomas Sedwick found
that Deel had been discharged for "just cause" and therefore denied
Deel's grievance. Deel and UMWA then filed a complaint with the
U.S. District Court for the Western District of Virginia seeking to
vacate the decision of the arbitrator. On cross motions for summary
judgment, U.S. District Judge Samuel G. Wilson granted Island
Creek's motion and denied the motion by Deel and UMWA. Deel and
UMWA now appeal the district court's grant of summary judgment
in favor of Island Creek. For the reasons stated below, we affirm the
district court's ruling.

I.

Deel began work with Island Creek in 1974 and was employed
there continuously until his termination on April 13, 1995. At the time
of his termination, Deel was employed as an electrician at Island
Creek's Virginia Pocahontas #3 Mine. On May 11, 1994, Deel over-
dosed on Valium and was admitted into a hospital for six days. Deel
returned to work on May 26, 1994, but only worked for one day. He
thereafter checked himself into a drug rehabilitation program. On
June 6, 1994, Daniel French, Supervisor of Human Resources for
Island Creek, visited Deel and presented him with a"substance abuse

                    2
rehabilitation program agreement." Under the agreement, Island
Creek would pay for 21 days of treatment in addition to the seven
days of treatment covered by Deel's medical insurance in exchange
for Deel's agreement to drug testing. Deel signed the agreement and
returned to work on July 11, 1994.

After returning to work, Deel was tested for drugs a total of four
times. The first three tests were negative, but the fourth tested positive
for barbiturates and Valium. Island Creek suspended Deel and con-
ducted an investigation into Deel's drug use. It was found that Deel
was under the care of three different doctors and had obtained at least
one prescription without informing the doctor of his drug addiction.
After it was determined that Deel had no explanation or excuse for
his use of the drugs, Island Creek terminated Deel.

Deel filed a grievance against Island Creek pursuant to the National
Bituminous Coal Wage Agreement of 1993 ("NBCWA") arguing that
he was discharged without cause. Arbitrator Thomas Sedwick deter-
mined that the rehabilitation agreement signed by Island Creek and
Deel was void because UMWA was not involved in its negotiation.
Arbitrator Sedwick nevertheless found that Island Creek did have just
cause to terminate Deel because Deel's drug use posed an unaccept-
able danger in the workplace. Deel and UMWA then filed a complaint
in the Western District of Virginia seeking to have the arbitrator's
decision vacated. Relying on Article III of the NBCWA, the district
court found that the NBCWA's guarantee of a safe and healthful work
environment was sufficient to support the arbitrator's finding of just
cause and that the arbitrator's decision therefore drew its essence
from the NBCWA.

II.

Because the question of whether a labor arbitrator has exceeded the
scope of his authority is a question of law, we"`stand in the shoes of
the district court'" and review the district court's ruling de novo.
Island Creek Coal Co. v. District 28, UMWA, 29 F.3d 126, 129 (4th
Cir. 1994) (quoting Upshur Coals Corp. v. United Mine Workers of
Am., Dist. 31, 933 F.2d 225, 228 (4th Cir. 1991)).

Federal courts must give "special judicial deference" to an arbitra-
tor's decision, and the court's review of an arbitrator's award under

                     3
Section 301 of the Labor Management Relations Act, 29 U.S.C. Sec-
tion 185, is very limited. Id. Because the parties to a collective bar-
gaining agreement bargained for interpretations of the contract by an
arbitrator, federal courts should not impose their own interpretation of
a labor contract in place of that of the arbitrator. Id. Instead, federal
courts should overturn the decision of an arbitrator only if the deci-
sion is based on the arbitrator's own personal notions of right and
wrong and is not based on the terms of the collective bargaining
agreement. United Paperworkers Int'l Union v. Misco, Inc., 484 U.S.
29, 38 (1987); Island Creek, 29 F.3d at 129.

III.

The issue before the arbitrator was not just whether the rehabilita-
tion agreement signed by Island Creek and Deel was valid, as argued
by the Appellants. The issue was whether Deel had been terminated
for just cause,1 as required by the NBCWA.2 Arbitrator Sedwick was
therefore within his authority when he proceeded to decide the issue
of just cause.

Arbitrator Sedwick's finding that Deel's termination was for just
cause was based not upon his own notions of right and wrong, but on
the NBCWA, which requires both employers and employees to main-
tain a safe and healthful work environment.3 So long as the arbitrator
is "even arguably construing or applying the contract," Misco, 484
U.S. at 38, the arbitrator's finding must be upheld. Given the special
deference accorded arbitrators' awards, this Court has no reason to
_________________________________________________________________

1 The Court notes that even the Appellants stated the issue as such dur-
ing their arguments before the arbitrator. (Tr. of Arbitration Hr'g at 10).
2 Article XXIV, Section (a) of the NBCWA states:

           No employee covered by this Agreement may be disciplined or
           discharged except for just cause. The burden shall be on the
           Employer to establish grounds for discharge in all proceedings
           under this Agreement.
3 Article III, Section (a) of the NBCWA states in pertinent part:

          Every employee covered by this Agreement is entitled to a safe
          and healthful place to work, and the parties jointly pledge their
          individual and joint efforts to maintain this objective.

                     4
question Arbitrator Sedwick's determination that Deel's use of drugs
on the job and his failure to come to terms with his drug problem
posed a safety risk to himself and his fellow employees. By creating
such a risk, Deel was arguably in violation of his duty to maintain a
safe working environment under the NBCWA. Arbitrator Sedwick
therefore fulfilled his obligation to base his finding on the terms of
the NBCWA.

IV.

For the foregoing reasons, the Court finds that Arbitrator Sed-
wick's ruling was based on the terms of the collective bargaining
agreement between Island Creek and UMWA. Accordingly, the Court
finds that the district court properly refused to disturb the arbitrator's
decision, and the district court's ruling is

AFFIRMED.

                     5